DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the limitation “wherein a polishing amount is set regardless of a size of the particle,” does not appear to have adequate support in the originally filed specification. Specifically, the specification provides in paragraph [0056], “it is difficult to accurately determine the size in a direction perpendicular to the surface 12s, i.e., the height, of the particle 30. Therefore, determination of the polishing amount is desirably carried out with a sufficient margin such that an unpolished portion does not occur,” but does not appear to disclose the polishing is performed “regardless of the size of the particle.”
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasaka et al. (US 2016/0165735; herein “Akasaka”) in view of Morioka et al. (US 5,274,434; herein “Morioka”), Lee et al. (US 2014/0225098; herein “Lee”) and Anderson et al (US 5,096,745; herein “Anderson”).
Regarding claim 9, Akasaka discloses in Fig. 3-13, 20 and related text a flexible display production method comprising:
providing a flexible display supporting substrate which includes a glass base (30, see [0053]) and a plastic film (10, see [0047]) on the glass base;
detecting a particle (e.g. 11A/B, see [0050]), 
polishing (see Fig. 4 and [0056]) a part of a surface of the plastic film at a position where the particle is detected, thereby forming polishing scars including a protrusion whose height is not less than 50 nm and not more than 300 nm (a first example interpretation of “protrusion” is the remaining protruding portion of 11, see [0059]; a second example interpretation is the protruding portion between 13, see [0060]; either is 1µm or less, see [0059] or [0060], which overlaps the claimed range) and a recessed portion whose depth is not less than 50 nm and not more than 300 nm on the part of the surface of the plastic film (13, see [0060], 1 μm or less, see [0060], which overlaps the claimed range), 

forming a sintered layer (20, see [0072]) so as to cover the entire surface of the plastic film (see e.g. Fig. 5); 
forming a first gas barrier film (50, see [0074]) so as to cover a surface of the sintered layer; 
forming an OLED device (82, 84, 85, see [0156]) so as to be supported by the flexible display supporting substrate (30 and 10, see Fig. 12 at least); and 
forming a second gas barrier film (86/87, see [0170]-[0171]) so as to be supported by the flexible display supporting substrate and so as to cover the OLED device,
wherein forming the sintered layer includes:
supplying the sintered layer (20) to the surface of the plastic film (10), and 
wherein a thickness of the sintered layer is not less than 100 nm and not more than 500 nm (e.g. preferably equal to or smaller than one-tenth 50μm, see [0070] and [0049], thus equal to or smaller than 5000nm, which overlaps the claimed range), the sintered layer covering the entire surface of the plastic film (see e.g. Fig. 5).
Akasaka does not explicitly disclose wherein forming the sintered layer includes:
detecting a particle by using an image sensor, 
supplying a liquid material to the surface of the plastic film, and 
forming the sintered layer of the liquid material by heating the liquid material to 450°C or higher, the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al.
In the same field of endeavor, Morioka teaches a semiconductor manufacturing method comprising 
detecting a particle by using an image sensor (see e.g. Abstract and claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akasaka by detecting a particle by using an image sensor, as taught by Morioka, in order to detect defects which are undetectable to the naked eye and to employ a mass production detection system (see Morioka abstract, at least) with high sensitivity and reliability (see col. 1 lines 38-40).
In the same field of endeavor, Lee teaches an OLED device comprising a sintered layer (planarization layer, see [0038]), wherein forming the sintered layer includes:
supplying a liquid material (sol-gel, see [0038]),
forming the sintered layer of the liquid material by heating the liquid material (see [0038]), the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al (e.g. alkoxide with titanium, see [0038]).
In the same filed of endeavor, Anderson teaches forming a sintered layer includes:
supplying a liquid material (sol, see e.g. col. 4 line 41),
forming the sintered layer of the liquid material by heating the liquid material to 450° C. or higher (up to 500ºC, see e.g. col. 5 line 10), the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al (titanium alkoxide, see e.g. col. 2 line 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Akasaka by forming the sintered layer by supplying a liquid material, heating the liquid material to 450° C. or higher, the liquid material is a sol which contains an alkoxide of one or more metal elements selected from the group consisting of Ti, Ta and Al, as taught by Lee and Anderson, in order to obtain a planarization layer with better light extraction efficiency (see Lee [0036]) for a bottom emission device. 
Additionally, note that the ranges disclosed by Akasaka and Anderson overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 15, the combined device shows wherein the plastic film (Akasaka: 10) is made of polyimide (see [0049]), and the pH of the liquid material is not more than 10 (e.g. under 5.8, near 2, see col. 4 lines 4-6).
Additionally, note that the range disclosed by Anderson overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant's arguments filed 9/6/2021 have been fully considered but they are not persuasive.
Applicant argues (page 8) that Akasaka does not teach or suggest the claimed limitations “polishing a part of a surface of the plastic film at a position where the particle is detected,” “a polishing amount is set regardless of a size of the particle,” and “the sintered layer covering the entire surface of the plastic film” because in Akasaka “an entire surface of an underlying layer is polished for a planarization film, and the planarization film is formed over the entire surface of the underlying layer to achieve planarization for the polished surface of the underlying layer.”
not limited to the precise location of the particle. Applicant’s specification also appears to disclose that the polishing occur at parts of the surface outside of the precise location of the particle (see [0059] and Fig. 1-2). 
Additionally, applicant’s arguments regarding the sintered layer covering the entire surface of the plastic film are not persuasive. Specifically, applicant asserts that Akasaka teaches the “planarization film”, i.e. sintered layer 20, “is formed over the entire surface of the underlying layer,” i.e. plastic film 10. As this is what the claim limitation requires, Akasaka therefore teaches the claimed limitation. 
Applicant argues (page 9) that the prior art does not teach or suggest “an entire surface of an underlying layer is polished for a planarization film, and the planarization film is formed over the entire surface of the underlying layer to achieve planarization for the polished surface of the underlying layer” because Lee teaches a sol-gel layer covering only part of the surface.
In response, the examiner disagrees. Specifically, Lee is not relied upon to teach the claim limitation. Rather, Akasaka teaches the limitation as discussed above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/10/2021